249 Ga. 499 (1982)
292 S.E.2d 72
DEVOE
v.
THE STATE.
38610.
Supreme Court of Georgia.
Decided June 2, 1982.
James W. Howard, Tommy Chason, for appellant.
*500 Lewis R. Slaton, District Attorney, Paul Howard, Jr., Joseph J. Drolet, Assistant District Attorneys, Michael J. Bowers, Attorney General, Janice G. Hildenbrand, Staff Assistant Attorney General, for appellee.
MARSHALL, Justice.
In his appeal from his conviction of murder and life sentence, the sole errors enumerated pertain to the court's charge on implied malice, felony murder and criminal negligence.
"Under our holdings in White v. State, 243 Ga. 250 (253 SE2d 694) (1979), and Hill v. State, 246 Ga. 402 (1980), defense counsel has waived any rights under Code Ann. § 70-207 by stating he had no objections to the charge. In order to avoid waiver, if the trial court inquires if there are objections to the charge, counsel must state his objections or follow the procedure set forth in Gaither v. State, 234 Ga. 465 (216 SE2d 324) (1975), and approved in White, of reserving the right to object on motion for new trial or on appeal. Here defense counsel neither objected nor reserved the right to later object, and under such circumstances, the defendant has waived the right to raise the issue on appeal." Jackson v. State, 246 Ga. 459, 460 (271 SE2d 855) (1980).
Our holding is not to be construed to mean that any of the enumerated errors have merit, but rather merely that the right to even raise these issues has been waived.
Judgment affirmed. All the Justices concur.